ITEMID: 001-86355
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ŞENOL ULUSLARARASI NAKLİYAT, İHRACAT VE TİCARET LİMİTED ŞİRKETİ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Egbert Myjer;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 5. The applicant company is a Turkish company specialising in international highway transportation.
6. On 1 June 1992 at Trieste port the Italian police discovered thirty kilograms of heroin stashed in a lorry which had been hired by the applicant company for the purpose of transporting walnut logs from Turkey to Italy. The driver of the vehicle escaped. As soon as they found out about the incident the applicant company informed the Istanbul Police Headquarters and submitted all the documents in their possession concerning the transportation.
7. On 31 December 1992 the applicant company’s licence for international highway transportation was extended until 31 December 1994.
8. On 23 June 1994 the Ministry of Transport (“the Ministry”) revoked the applicant company’s licence pursuant to Article 53 (g) of International Highway Transportation Regulations, on account of the incident in Italy.
9. On 12 July 1994 the applicant company brought an action before the Ankara Administrative Court (“the Administrative Court”) and requested the annulment of the Ministry’s decision of 23 June 1994. It also requested the Administrative Court to grant an interim decision to suspend the execution of the Ministry’s decision.
10. The Ministry submitted written defence arguments, together with a number of supporting documents, to the Administrative Court on 12 August 1994. The Administrative Court forwarded the Ministry’s written defence arguments to the applicant company. The documents attached to the Ministry’s written defence arguments, however, were not forwarded to the applicant company but were placed in the case file of the Administrative Court.
11. On 31 August 1994 the applicant company submitted observations in response to those of the Ministry. In their observations the lawyers for the applicant company referred to a number of documents which had been appended to the Ministry’s written defence arguments of 12 August 1994 but which had not been communicated to them.
12. The applicant company’s request for the interim measure was refused by the Administrative Court on 14 September 1994.
13. On 13 April 1995 the Administrative Court dismissed the case. In the proceedings the applicant company had submitted that the drug trafficking had been carried out by the driver of the hired vehicle and that the company could not, therefore, be held responsible for the driver’s actions. In its decision the Administrative Court held, inter alia, that since the impugned transportation had been undertaken by the applicant company under its licence, it was responsible for the transportation and therefore the Ministry had acted lawfully when revoking the licence.
14. An appeal lodged by the applicant company on 13 October 1995 was dismissed by the Supreme Administrative Court on 8 October 1997.
15. On 19 October 2000 the Supreme Administrative Court refused the applicant company’s request of 6 February 1998 for a rectification of the decision. That decision was served on the applicant company on 11 December 2000.
VIOLATED_ARTICLES: 6
